OPINION — AG — CAN OR CANNOT THE ATTACHED LEASE AGREEMENT WHEREBY THE OKLAHOMA FARM BUREAU BUILDING CORPORATION LEASES CERTAIN QUARTERS FOR OCCUPANCY BY THE LIQUEFIED PETROLEUM GAS ADMINISTRATION HAS AUTHORITY TO PAY THE RENTAL (OFFICE SPACE) FROM SAID LEASE AGREEMENT FROM THE LIQUEFIED PETROLEUM GAS ADMINISTRATION HAS AUTHORITY TO PAY RENTALS FROM SAID GAS FUND; AND WHETHER THE STATE BOARD OF PUBLIC AFFAIRS HAS AUTHORITY TO APPROVE THE TRANSACTION ? — AFFIRMATIVE CITE: 52 O.S.H. 420.11, 74 O.S.H. 63 (JAMES P. GARRETT)